 

Exhibit 10.5

 

2. AMENDMENT

 

This second amendment (“2. Amendment”) dated as of September 28, 2012
(“Effective Date”) between Net Element, Inc (“Tenant”) and 1450 South Miami, LLC
(“Landlord”) amends that certain Lease Agreement for 1450 South Miami Avenue
(the “Lease”) dated October 8, 2010 between Landlord and Tenant and the
subsequent Amendment dated November 16, 2011. All capitalized terms not
otherwise defined herein shall have the meaning so proscribed in the Lease
Agreement.

 

WHEREAS, the parties mutually agree to modify certain terms and conditions in
the Amendment.

 

WHEREAS, each Party acknowledges that as of the Effective Date, to such Party’s
knowledge, the other Party is not in material breach or Default pursuant to the
terms of the Lease Agreement and the Amendment.

 

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:

 

1.Renewal Option. Tenant shall have one (1) option to renew the Lease, such
option shall be for an additional twelve (12) month period, provided that Tenant
has not been in default under this Lease at any time (“Renewal Option”). Tenant
shall deliver written notice to Landlord of its desire to exercise this option
no later than two (2) months prior to the expiration of the Lease Extension, or
by October 31, 2012. Otherwise, the Renewal Option will automatically be
terminated. The Base Rent for the Renewal Option shall be calculated as follows:

 

       PER SQFT   ANNUALLY   MONTHLY  Base Rent       $29.00    188,500.00  
 15,708.33                        Sales Tax   7.00%  $2.03    13,195.00  
 1,099.58                        TOTAL PAYMENT       $31.03    201,695.00  
 16,807.92 

 

Holding over by Tenant shall not be deemed an exercise of the Renewal Option.

 

Page 1 of 2

 

 

IN WITNESS WHEREOF, the parties hereto have caused this 2. Amendment to be duly
executed by their respective authorized signatories as of the Effective Date

 

  TENANT       NET ELEMENT, INC.,   a Delaware corporation       By: /s/ Zoi  
Name: Mike Zoi, Chief Executive Officer       LANDLORD       1450 SOUTH MIAMI,
LLC,   a Florida limited liability company       By: /s/ Nickel Goeseke   Name:
Mickel Goeseke, Managing Member

 

Page 2 of 2

 

